Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 9, 11- 19) in the reply filed on 12/6/2021 s acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/4/2020 has been considered by the examiner. Initialed copies accompany this action.
Drawings
The Drawings filed 12/11/2019 are approved by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, and 11- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Carbon 123 (2017) 502-513) in view of Tkalya et al. (Current Opinion in Colloid & Interface Science 17 (2012) 225–232).
Regarding claims 9, and 15, Wang discloses a method of manufacturing a flexible display panel substrate, comprising steps of: reacting a one-dimensional carbon nanotube reinforcement phase (carbon nanotubes) with a two-dimensional carbon nanotube reinforcement phase (graphene oxide) to obtain a three-dimensional carbon nanotube reinforcement phase, wherein the step of reacting the one-dimensional carbon nanotube reinforcement phase with the two-dimensional carbon nanotube reinforcement phase to obtain the three-dimensional carbon nanotube reinforcement phase comprises steps of: dispersing the one-dimensional carbon nanotube reinforcement phase and the two-dimensional carbon nanotube reinforcement phase in a solvent (N-Methyl-2-pyrrolidone, NMP) solution to obtain a first mixture; adding p-phenylenediamine (PPD), N-hydroxy succinimide (NHS) and carbodiimide (EDC) into the first mixture, allowing a cross-linking reaction to be occurred between the one-dimensional carbon nanotube reinforcement phase and the two-dimensional carbon nanotube reinforcement phase to obtain a second mixture; and filtering the second mixture to obtain the three-dimensional carbon nanotube reinforcement phase; reacting the three-dimensional carbon nanotube’ reinforcement phase with 4,4’-diaminodiphenyl ether (4,4’-oxidianiline (ODA)) and pyromellitic dianhydride (PMDA) to obtain a flexible substrate material solution; coating the flexible substrate material solution on a glass substrate; and drying the glass substrate to obtain a flexible display panel 
Regarding claim 11, Wang discloses a drying process is needed after obtaining three-dimensional carbon nanotube reinforcement phase by filtering the second mixture (The final product was freeze-dried in vacuum freeze dryer, Experimental, page 504).
Regarding claim 12, Wang discloses step of reacting the three-dimensional carbon nanotube reinforcement phase with 4,4’-diaminodiphenyl ether and pyromellitic dianhydride to obtain the flexible substrate material solution comprises steps of: dispersing the three-dimensional carbon nanotube reinforcement phase in the N-methylpyrrolidone solution to obtain a third mixture; adding 4,4’-diaminodiphenyl ether and pyromellitic dianhydride into the third mixture and stirring for mixing to obtain a fourth mixture.  Wang does not disclose adding N-hydroxy succinimide and carbodiimide into the fourth mixture and stirring to obtain the flexible substrate material solution.  However, adding N-hydroxy succinimide and carbodiimide to the fourth solution (the PAA precursor and LGC solution) 
Regarding claim 13, Wang discloses a method of coating the flexible substrate material solution on the glass substrate is spin coating (The as-prepared solution of PAA/LGC was cast on a glass substrate, Experimental, page 504).
Regarding claim 14, Wang discloses a method of drying the glass substrate is placing the glass substrate in an environment of between 100°C to 300°C for 1 to 2 hours (dried at 100C, 200C, 300C for 1 h, Experimental).
Regarding claims 16 and 17, Wang discloses the three-dimensional carbon nanotube reinforcement phase is formed by linking the one-dimensional carbon nanotube reinforcement phase with the two-dimensional carbon nanotube reinforcement phase through chemical bonds and the chemical bonds are amide bonds and/or conjugated bonds and/or hydrogen bonds (amide bonds, Experimental, page 504).
Regarding claim 18, Wang discloses the three-dimensional carbon nanotube reinforcement phase is formed by linking the one-dimensional carbon nanotube reinforcement phase with the two-dimensional carbon nanotube reinforcement phase through physical connection (hydrogen bond, π - π stack, Results and Discussion, page 505).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Tkalya as applied above, further in view of Gao et al. (US2019/0288016).
Regarding claim 19, Wang in view of Tkalya discloses a method of manufacturing a flexible display panel substrate as described above and is incorporated herein by reference.  Wang does not disclose the method further comprises a step of detaching the flexible display panel from the glass substrate.  Gao discloses a fabrication method of a flexible display device comprising a step of separating the flexible layer from the carrier substrate (para 0006).  It would have been obvious to one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/               Primary Examiner, Art Unit 1761